Allowable Subject Matter
Claims 1, 2, 4-18, and 23-35 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to independent claims 1, 16, 24, and 26-30 the combination of prior art references does not teach or fairly suggest the limitations cited within the claims.  Independent claims 1, 16, 24, and 26-30 identify the uniquely distinct features "an acquisition unit configured to acquire a first image shooting condition and motion information in first image shooting performed with the first image shooting condition; a setting unit configured to set a second image shooting condition; an estimation unit configured to estimate motion blur in second image shooting performed with a second image shooting condition, based on the first image shooting condition, the motion information, and the second image shooting condition; and a notifying unit configured to control a motion blur notification on the basis of the estimated motion blur according to a user operation for changing a shooting condition”.
It is noted that the closest prior art, Nomura (US Patent Pub. # 2007/0230931) relates to a subject shake detection device that can detect a subject shake, an imaging device, a control method thereof a control program, and a recording medium.  Nomura do not specifically teach an acquisition unit configured to acquire a first image shooting condition and motion information in first image shooting performed with the first image shooting condition; a setting unit configured to set a second image shooting condition; an estimation unit configured to estimate motion blur in second image shooting performed with a second image shooting condition, based on the first image shooting condition, the motion information, and the second image shooting condition; and a notifying unit configured to control a motion blur notification on the basis of the estimated motion blur according to a user operation for changing a shooting condition.  Therefore the application is allowable.  
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/4/2022 has been entered.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh N Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 2696
3/8/2022